—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Ferdinand, J.), rendered March 7, 1995, convicting him of murder in the second degree, criminal possession of a weapon in the second degree, and reckless endangerment in the first degree, upon a jury verdict, and imposing sentence.
*403Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his argument that he did not timely receive certain alleged Rosario material (see, People v Rosario, 9 NY2d 286) and that, therefore, he is entitled to a new trial (see, People v Graves, 85 NY2d 1024; People v Rogelio, 79 NY2d 843; People v Batista, 233 AD2d 195). In any event, he received the alleged Rosario material in sufficient time to make meaningful use of it, and was not substantially prejudiced by the delay (see, People v Banch, 80 NY2d 610; People v Ranghelle, 69 NY2d 56; People v Perez, 65 NY2d 154).
The defendant’s remaining contentions are without merit. S. Miller, J. P., O’Brien, Ritter and Florio, JJ., concur.